Fairhurst, J.
¶28 (concurring) — I agree with the majority’s result that the recorded conversation between William John Kipp Jr. and his brother-in-law was private under Washington’s privacy act, chapter 9.73 RCW, and that the conversation should have been suppressed. Majority at 722-23.1 disagree with the majority’s holding that de novo review is appropriate when determining whether a particular communication is private in a motion to suppress. Id. at 722, 728. Substantial evidence is the appropriate standard, as the Court of Appeals recognized in this case, State v. Kipp, 171 Wn. App. 14, 24-25, 286 P.3d 68 (2012), review granted, 176 Wn.2d 1024, 301 P.3d 1047 (2013), and we recognized in State v. Hill, 123 Wn.2d 641, 645-47, 870 P.2d 313 (1994), and most recently in State v. Schultz, 170 Wn.2d 746, 753, 248 P.3d 484 (2011).
*734¶29 The majority, relying on State v. Clark, 129 Wn.2d 211, 225, 916 P.2d 384 (1996), reaffirms de novo review. Majority at 726 (When facts are undisputed, the question of whether a particular communication is private is a matter of law reviewed de novo, (citing Kadoranian v. Bellingham Police Dep’t, 119 Wn.2d 178, 190, 829 P.2d 1061 (1992))). Although this language has also been cited in subsequent cases, see majority at 726, the standard of review was not at issue in those cases.
¶30 The Court of Appeals correctly recognized that Clark should not have relied on Kadoranian because it was a civil case involving a summary judgment motion. Kadoranian filed a civil class action lawsuit under the privacy act, claiming the police department inadvertently intercepted one of her private conversations. 119 Wn.2d at 181-83. Applying the civil summary judgment standard of review— that is, the issue could be determined as a matter of law because the facts were undisputed and “reasonable minds could not differ on the subject,” id. at 190 — we affirmed the trial court’s summary judgment that it was not a private conversation, id. at 190-92.
¶31 Further, in Hill, decided two years before Clark, we specifically rejected and overruled de novo review of criminal motions to suppress evidence. In Hill, we considered a line of cases that imposed a duty on reviewing courts “to undertake an independent evaluation” when reviewing factual findings in a motion to suppress. 123 Wn.2d at 645. In Hill, we overruled the de novo standard of review in criminal cases as “an anomaly in Washington law” after determining that there was no reason to make a distinction between constitutional claims such as those involved in a suppression hearing. Id. We recognized that “[t]he trier of fact is in a better position to assess the credibility of witnesses, take evidence, and observe the demeanor of those testifying. This remains true regardless of the nature of the rights involved.” Id. at 646-47 (citations omitted). We said a reviewing court should not conduct an independent *735evaluation of the facts in a motion to suppress, but rather should review only those facts to which error has been assigned. Id. at 647. “This strikes the proper balance between protecting the rights of the defendant, constitutional or otherwise, and according deference to the factual determinations of the actual trier of fact.” Id.
¶32 Clark does not mention or overrule Hill. There is no discussion in Clark of Hill’s being incorrect or harmful. As recently as 2011, we stated in criminal cases that the reviewing court determines whether findings of fact on a motion to suppress are supported by substantial evidence and whether those findings support the trial court’s conclusions of law. See Schultz, 170 Wn.2d at 753; see also State v. Winterstein, 167 Wn.2d 620, 628, 220 P.3d 1226 (2009). “ ‘Substantial evidence exists where there is a sufficient quantity of evidence in the record to persuade a fair-minded, rational person of the truth of the finding.’ ” Schultz, 170 Wn.2d at 753 (quoting Hill, 123 Wn.2d at 644).
¶33 The substantial evidence standard is the appropriate standard of review when reviewing a motion to suppress. The trier of fact is in a better position to assess. Hill, 123 Wn.2d at 646. Here, the trial judge listened to the recording and then heard argument. 1 Verbatim Report of Proceedings (July 21, 2009) at 58, 62-64. In her ruling, the trial judge discussed her impressions of the tape, accepted defense counsel’s description of the events as would have been testified to by the defendant, and described language she heard on the tape that was not covered by the factors but which she thought reflected the expectation and intent of the parties. Id.
¶34 The Court of Appeals correctly recognized that summary judgment in civil cases does not have an equivalent procedure in criminal law. The majority cites State v. Knapstad, 107 Wn.2d 356, 350, 352-53, 729 P.2d 48 (1986), as proof of a “summary-judgment-like standard of review in criminal cases.” Majority at 726 n.3. While it uses language that sounds like that applied in a civil summary judgment *736motion, a Knapstad motion is a specific pretrial criminal motion brought by the defendant alleging insufficient evidence. If a Knapstad motion is denied, it cannot be appealed. Also, only the State can appeal when a Knapstad motion is granted, and the State may refile the charges because a Knapstad dismissal is without prejudice. See State v. Freigang, 115 Wn. App. 496,502,61 P.3d 343 (2002).
¶35 The substantial evidence standard of review does not diminish the reviewing court’s ability to address errors. When considering a motion to suppress, the reviewing court will ferret out erroneous conclusions of law that are unsupported by the findings. State v. Lohr, 164 Wn. App. 414, 423-24, 263 P.3d 1287 (2011) (court erred in concluding defendant’s purse was a household item and therefore subject to search); State v. Jesson, 142 Wn. App. 852,857-59, 177 P.3d 139 (2008) (court erred in concluding defendant’s gated, secluded property was impliedly open to the public and therefore police officer had implied consent to enter).
¶36 The Court of Appeals correctly adhered to the principles enunciated in Hill when applying the substantial evidence standard to review the trial court’s findings in the motion to suppress. Kipp, 171 Wn. App. at 18. We should do the same.
Wiggins and González, JJ., concur with Fairhurst, J.